[Cite as Dodaro v. Dodaro, 2021-Ohio-2569.]
                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Manilyn Dodaro,                                 :

                Plaintiff-Appellee,             :
                                                                 No. 20AP-134
v.                                              :            (C.P.C. No. 16DR-3110)

Steven Dodaro,                                  :           (REGULAR CALENDAR)

                Defendant-Appellant.            :




                                          D E C I S I O N

                                     Rendered on July 27, 2021


                On brief: Jessica M. Wood; Micaela C. Deming, for appellee.
                Argued: Jessica M. Wood.

                On brief: Randy S. Kurek; Jo Kaiser, for appellant.
                Argued: Randy S. Kurek.

                 APPEAL from the Franklin County Court of Common Pleas,
                             Division of Domestic Relations

DORRIAN, P.J.
        {¶ 1} Defendant-appellant, Steven Dodaro, appeals a January 29, 2020 decision
and judgment entry from the Franklin County Court of Common Pleas, Division of
Domestic Relations, denying his motion for Civ.R. 60(B) relief. For the following reasons,
we affirm.
I. Facts and Procedural History
        {¶ 2} Appellant and plaintiff-appellee, Manilyn Dodaro, were married in
Columbus, Ohio on March 23, 2013. One child was born as issue of the parties' marriage.
Appellee filed a complaint for divorce on August 12, 2016. Appellant filed an answer and
counterclaim on November 9, 2016.
        {¶ 3} Despite what appears from the record to be contentious litigation during the
pendency of the parties' divorce proceedings, the parties entered into two final agreements
addressing certain issues related to the termination of their marriage prior to trial.
No. 20AP-134                                                                            2

Specifically, as relevant here, on March 29, 2018, the parties agreed to stipulations
addressing division of marital property located in the Philippines ("Philippines Home"),
and incorporated the stipulated terms into a second agreed entry and stipulations ("agreed
entry"). In its entirety, the agreed entry reflects the following:
              The undersigned parties, [appellee] and [appellant], have
              agreed upon the following stipulations, findings of fact,
              conclusions of law, and other provisions related to this action,
              and the division of marital debts and assets.

              The parties hereby request that this Court include the same in
              the final orders issued by this Court in the final Judgment
              Entry and Divorce Decree.

              Philippines Real Estate

              1. The parties own real estate located at Purok 5, Lumban,
              Tangub City, Philippines ("Philippines Home"). On
              information and belief, the parties herby stipulate that the
              Philippines Home is jointly titled in the names of [appellant]
              and [appellee]. Regardless of title, the Philippines Home is
              marital property.

              a. The parties purchased the lot for the Philippines Home with
              500,000 PHP on February 27, 2015.

              b. On February 27, 2015, the exchange rate from USD to PHP
              was 100 USD = 4,407.50 PHP, therefore 500,000 PHP is
              approximately $11,344.30.

              c. Improvements to the lot for the Philippines Home occurred
              after that time, and approximately $90,000.00 was spent in
              the process. The improvements, in the form of a house, fence,
              etc., were finished by the end of 2015.

              2. The parties agree to sell the Philippines Home and split the
              proceeds equally.

              3. The parties agree to work through their respective counsel
              to agree upon, and engage, a realtor or other agent with
              appropriate credentials (via the Professional Regulation
              Commission in the Philippines) for the purposes of marketing
              and selling the Philippines Home.

              4. The home shall be marketed at the price recommended by
              the realtor.
No. 20AP-134                                                                                3

              5. Any offer to buy the Philippines Home that is within 2% of
              the market price shall be accepted. The parties shall follow the
              realtor's recommendations regarding any negotiations,
              counter-offers, inspections, repairs, etc.

              6. The parties shall timely comply with all requests from the
              realtor to execute documents, provide information, etc.

              7. Once sold, the net proceeds (after realtor fees, title fees,
              costs of marketing, and all other related costs of the
              transaction) shall be transferred to the trust account of
              Counsel for Plaintiff, to be held in escrow in order for the
              following distribution to occur:

              a. 25% shall be distributed to Plaintiff.

              b. 25% shall be distributed to Defendant.

              c. 50% shall be placed in trust for [the child]. The trust shall
              be an educational trust for purposes of paying college tuition
              and living expenses while in college, or, in the event that [the
              child] does not receive these funds for purposes of tuition and
              living expenses by the time he turns twenty-four (24) years of
              age, then he will receive scheduled distributions from the trust
              on regular intervals beginning with his twenty-fourth (24th)
              birthday. The parties shall work through their respective
              counsel to engage an estate planning attorney to create the
              trust and serve as the trustee. If the estate planning attorney
              cannot serve as the trustee, then a portion of the funds for [the
              child's] trust shall be used to hire a professional personal [sic]
              or organization to serve as the trustee.

              8. The Court retains jurisdiction to enforce these provisions.

(Agreed Entry at 1-3.) The agreed entry was signed by the parties and their respective
counsel along with the assigned judge and made an order of the court.
       {¶ 4} Despite reaching an agreement as to the division of the Philippines Home,
the parties could not finalize the terms necessary for termination of their marriage and
therefore proceeded to trial regarding other unresolved issues. At the conclusion of the
presentation of testimony and evidence, the trial court took the matter under advisement.
       {¶ 5} On August 22, 2018, the court issued a decision and judgment entry decree
of divorce ("decree of divorce") terminating the parties' marriage. As requested by the
parties, the trial court incorporated into the decree of divorce the parties' stipulations
regarding the Philippines Home as if fully re-written. In order to equally divide the parties'
No. 20AP-134                                                                                              4

marital assets and liabilities, the decree of divorce ordered appellant to pay appellee, on or
before December 31, 2018, a cash property settlement in the amount of $39,628.84.
        {¶ 6} Appellant appealed the decree of divorce on September 21, 2018. Appellee
cross-appealed on October 1, 2018. During the pendency of the parties' appeals, appellant
filed a motion for Civ.R. 60(B) relief and an affidavit in support on May 24, 2019 requesting
partial relief from judgment as to the parties' decree of divorce. Therein, appellant asserts
the parties' agreed entry regarding the Philippines Home is inequitable. In his request for
relief, appellant contends a more fair and equitable resolution would be for the court to
modify the parties' decree of divorce to vacate appellant's obligation to pay appellee the
$39,628.84 cash property settlement and, in return, award appellee all interest in the
Philippines Home.
        {¶ 7} On November 26, 2019, this court issued a judgment entry affirming in part
and reversing in part the judgment of the trial court, remanding the matter to the trial court
regarding matters unrelated to the issues before us. Dodaro v. Dodaro, 10th Dist. No.
18AP-714, 2019-Ohio-4864.
        {¶ 8} On January 29, 2020, without holding an evidentiary hearing, the trial court
filed a decision and judgment entry ("Civ.R. 60(B) decision") denying appellant's Civ.R.
60(B) motion, finding appellant failed to present a meritorious defense or claim in addition
to failing to establish entitlement to relief under the grounds as stated in Civ.R. 60(B)(1)
through (5).1 It is from the trial court's denial of appellant's Civ.R. 60(B) motion that
appellant files this appeal.
II. Assignments of Error
        {¶ 9} Appellant assigns the following two assignments of error for our review:
                [I.] The trial Court erred in denying Appellant's motion for
                relief from judgment.

                [II.] The trial Court erred in denying Appellant's motion for
                relief from judgment without holding an evidentiary hearing.

III. Analysis
        {¶ 10} To prevail on a Civ.R. 60(B) motion, a movant must demonstrate: "(1) the
party has a meritorious defense or claim to present if relief is granted; (2) the party is


1 The trial court's decision makes note appellant's Civ.R. 60(B) motion was taken under advisement after the

court of appeals issued its decision on November 26, 2019.
No. 20AP-134                                                                                5

entitled to relief under one of the grounds stated in Civ.R. 60(B)(1) through (5); and (3) the
motion is made within a reasonable time, and, where the grounds of relief are Civ.R.
60(B)(1), (2) or (3), not more than one year after the judgment, order or proceeding was
entered or taken." GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146
(1976), paragraph two of the syllabus, see Civ.R. 60(B). All three prongs articulated by GTE
Automatic must be met; failure to meet one of the requirements will result in denial of the
relief requested. Id. at 151.
       {¶ 11} Whether to grant a motion for relief from judgment is entrusted to the
discretion of a trial court and, absent an abuse of discretion, an appellate court will not
disturb a trial court's ruling. Boston v. Parks-Boston, 10th Dist. No. 02AP-1031, 2003-
Ohio-4263, ¶ 11. The term "abuse of discretion" connotes more than an error of law or
judgment; it implies that the court's attitude is unreasonable, arbitrary, or unconscionable.
Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
       {¶ 12} In his first assignment of error, appellant asserts the trial court erred and
abused its discretion by denying his Civ.R. 60(B) motion.
       {¶ 13} Although the trial court found appellant's Civ.R. 60(B) motion to be timely,
the court also found appellant did not put forth a meritorious claim for relief and did not
establish grounds for relief pursuant to Civ.R. 60(B).
       {¶ 14} Under the first prong of the GTE Automatic test, a movant must demonstrate
the party has a meritorious defense or claim to present if relief is granted. GTE Automatic
at paragraph two of the syllabus. Pursuant to Civ.R. 60(B), a movant's burden is only to
allege a meritorious defense (or claim), not to prevail on the merits thereof. Miller v. Susa
Partnership, L.P., 10th Dist. No. 07AP-702, 2008-Ohio-1111, ¶ 15, citing Moore v.
Emmanuel Family Training Ctr., Inc., 18 Ohio St.3d 64, 67 (1985).
       {¶ 15} Appellant contends he has a meritorious claim to present if relief is granted.
He does not, however, specifically articulate the meritorious claim. Rather, generally, he
argues that: (1) there is a more equitable solution, and (2) the property's location in the
Philippines makes the parties' agreed entry unenforceable.
       {¶ 16} First, we will address appellant's argument that there is a more equitable
solution. Appellant's Civ.R. 60(B) motion and affidavit in support requests modification of
the parties' decree of divorce, claiming the parties' agreed entry regarding the Philippines
Home was inequitable. Specifically, appellant argued:
No. 20AP-134                                                                                            6

                It would be fair and equitable for the Decree to be modified.
                [Appellant's] $39,628.84 obligation to [appellee] should be
                vacated and voided; in return, [appellee] should receive the
                entire interest in the $125,000 property in the Philippines, to
                use however she would like. Such an Order would disentangle
                the financial affairs, which but for such an order, might be
                entangled forever.

(Civ.R. 60(B) Mot. at 4.) In finding that appellant failed to establish a meritorious claim,
the trial court articulated: "A request to set aside an agreement entered into by both parties
merely because [appellant] now believes there is a mere equitable solution does not rise to
the amount of a meritorious claim or defense." (Civ.R. 60(B) Decision at 6.)
        {¶ 17} The trial court's precise and dispositive finding regarding appellant's lack of
a meritorious claim or defense is well supported. " 'It is a common and favored practice in
Ohio for parties in domestic relations actions to resolve the issues between them through
negotiated settlement.' " Brewer v. Brewer, 10th Dist. No. 09AP-146, 2010-Ohio-1319,
¶ 20, quoting Dvorak v. Petronzio, 11th Dist. No. 2007-G-2752, 2007-Ohio-4957, ¶ 17.
" 'The intent of the parties to a contract is presumed to reside in the language they chose to
employ in the agreement.' " Robins v. Robins, 10th Dist. No. 04AP-1152, 2005-Ohio-4969,
¶ 15, quoting Kelly v. Med. Life Ins. Co., 31 Ohio St.3d 130 (1987), paragraph one of the
syllabus. Here, appellant does not contend the intention of the parties was not effectuated
by the stipulations in the agreed entry, but that the agreed entry as drafted lacks provisions
that could have assisted in implementation of the agreed upon terms. Asserting a more fair
and equitable division, appellant's argument fails to take into account that the parties did
not provide a value for the Philippines Home and further, appellant's obligation to pay
appellee a property settlement was ordered by the trial court in consideration of the court's
division of the parties' remaining assets and liabilities; not as a result of the division
contained in the agreed entry.2
        {¶ 18} Without asserting more than a preference for an alternate disposition than
what the parties stipulated in their agreed entry, we cannot find appellant has put forth a
meritorious defense or claim for relief in this regard.




2The parties provided the purchase price for the Philippines Home, the currency exchange rate between the
United States and PHP [sic] and improvement costs to the home.
No. 20AP-134                                                                                                      7

        {¶ 19} Next, we address appellant's argument that the property's location in the
Philippines makes the parties' agreed entry unenforceable. Appellant argues the parties
cannot effectuate the provisions of the agreed entry regarding the sale of the Philippines
property because: (1) the Philippines is a third world country, (2) the Philippines has a per
capita GDP (growth domestic product) which is 112th in the world, and (3) the Philippines
is not a signatory to the Hague Convention. Yet, appellant cites to no authority in support
of these considerations.           Nor does appellant present any evidence as to why such
considerations, if true, would render the agreed entry terms unenforceable or interfere with
the parties' ability to effectuate the provisions of the agreed entry. In fact, appellant states
in his affidavit, filed in support of his Civ.R. 60(B) motion, the two individuals he contacted
would not work with him "because of what [appellee] had said about him" and "because of
comments she had heard, and because she knew that those residing in the property would
have no desire to cooperate with a sale," not because the Philippines is a third world county
and not a signatory to the Hague Convention. (Dodaro Aff. at ¶ 6, 12.)
        {¶ 20} We find the trial court did not abuse its discretion in finding appellant failed
to present a meritorious defense or claim for relief.3


3 Furthermore, we also note the agreed entry does in fact incorporate some safeguards for implementation
and, further, there are remedies for appellant to pursue in the event appellee disobeys or resists the terms of
the decree of divorce, including the agreed entry and stipulations incorporated therein. First, even though the
agreed entry does not specifically provide a time deadline for enforcement, it has long been held that "[w]hen
no time is fixed for the performance of a contract, a reasonable time is implied." Harris v. Ohio Oil Co., 57
Ohio St. 118, 127 (1897). Second, the agreed entry does expressly state as follows:

        3. The parties agree to work through their respective counsel to agree upon, and engage, a realtor
        or other agent with appropriate credentials (via the Professional Regulation Commission in the
        Philippines) for the purposes of marketing and selling the Philippines Home.

        4. The home shall be marketed at the price recommended by the realtor.

        5. Any offer to buy the Philippines Home that is within 2% of the market price shall be accepted.
        The parties shall follow the realtor's recommendations regarding any negotiations, counter-offers,
        inspections, repairs, etc.

        6. The parties shall timely comply with all requests from the realtor to execute documents, provide
        information, etc.

(Agreed Entry at 2.)

It is important to note that these stipulations and requirements apply to the parties, and there is no specific
requirement that applies to a real estate agent. Finally, as the stipulations apply to the parties, if appellee does
not comply with the stipulations, appellant has procedural mechanisms to seek enforcement and compliance
pursuant to: (1) the trial court's express retention of jurisdiction to enforce the provisions (Agreed Entry at
¶ 8), (2) an action for contempt pursuant to R.C. Chapter 2705, and (3) attorney fees for post-decree contempt
actions pursuant to R.C. 3105.73(B).
No. 20AP-134                                                                                  8

       {¶ 21} Appellant fails to assert a meritorious defense or claim, therefore he fails to
meet one of the three requirements as established by GTE Automatic. See GTE Automatic
at paragraph two of the syllabus. Civ.R. 60(B) relief is improper if any one of the
requirements is not satisfied. RiverPark Group, LLC v. Dublin, 10th Dist. No. 18AP-188,
2019-Ohio-723, ¶ 20, citing Boston at ¶ 13. Therefore, because we find appellant fails to
assert a meritorious defense or claim, we find appellant's request for Civ.R. 60(B) relief will
fail and it is not necessary for us to consider whether he meets the other two criteria set
forth in GTE Automatic.
       {¶ 22} Accordingly, appellant's first assignment of error is overruled.
       {¶ 23} In his second assignment of error, appellant asserts the trial court erred by
failing to grant an evidentiary hearing on his Civ.R. 60(B) motion. Specifically, appellant
argues his Civ.R. 60(B) motion and affidavit "set 'forth with sufficient specificity facts that,
if true, would justify relief,' which facts were supported by an affidavit. Nevertheless, the
Court failed to conduct a hearing." (Appellant's Brief at 15.)
       {¶ 24} In relevant part, Loc.R. 13(C) of the Franklin County Court of Common Pleas,
Division of Domestic Relations, states:
              Motions requesting relief from judgment which are based on
              lack of service or lack of jurisdiction shall be scheduled for
              hearing. Motions requesting relief from judgment which do
              not involve lack of service or lack of jurisdiction will be
              reviewed by the court and scheduled for hearing if the
              materials submitted allege operative facts which, if proven,
              would warrant relief from judgment. All other motions for
              relief from judgment will be determined without oral
              argument.

"In order to be entitled to a hearing on a motion for relief from judgment, a movant 'must
demonstrate why he is entitled to a hearing on the motion, and must allege operative facts
which would warrant relief under Civ.R. 60(B).' " Social Psychological Servs., Inc. v.
Magellan Behavioral Health, Inc., 10th Dist. No. 10AP-326, 2010-Ohio-6531, ¶ 18, quoting
Cunningham v. Ohio Dept. of Transp., 10th Dist. No. 08AP-330, 2008-Ohio-6911, ¶ 37.
       {¶ 25} Appellant's Civ.R. 60(B) motion does not request relief based on lack of
service or lack of jurisdiction. See Dom.R.Loc.R. 13(C). Therefore, unless appellant has
alleged operative facts that if proven would warrant relief from judgment, appellant was
not entitled to a hearing on his Civ.R. 60(B) motion. In the instant case, appellant did not
set forth operative facts demonstrating a meritorious defense or claim for relief nor did he
No. 20AP-134                                                                                     9

establish entitlement to relief under his asserted grounds pursuant to Civ.R. 60(B)(1), (3)
or (5). Therefore, the trial court did not abuse its discretion in denying appellant's Civ.R.
60(B) motion without holding an evidentiary hearing. See Dom.R.Loc.R. 13(C), see also
Social Psychological Servs. at ¶ 18; Blakeman v. Pelloski, 10th Dist. No. 19AP-772, 2021-
Ohio-560, ¶ 25. Furthermore, in his brief, appellant argues only generally that he did "set
'forth with sufficient specificity facts that, if true, would justify relief.' " (Appellant's Brief
at 15.) At oral argument, appellant argued specifically that sufficient operative facts were
alleged in particular with regard to his claims of fraud and misrepresentation as grounds to
establish Civ.R. 60(B)(3). Yet, assuming arguendo, that appellant did set forth sufficient
operative facts with regard to claims of fraud and misrepresentation, for the reasons we
have articulated above, he did not set forth sufficient operative facts with regard to a
meritorious defense or claim. As we noted previously, without establishing a meritorious
defense or claim, appellant's request for Civ.R. 60(B) relief fails.
       {¶ 26} Finally, although appellant emphasizes the trial court set his Civ.R. 60(B)
motion for a hearing "four different times," appellant does not provide support from the
record that would indicate his Civ.R. 60(B) motion was scheduled for an evidentiary
hearing as determined by the trial court. (Emphasis sic.)              (Appellant's Brief at 14.)
Moreover, whether or not appellant's Civ.R. 60(B) motion was set for hearing, the trial
court was not required to hold a hearing because appellant's basis for relief was not based
on lack of jurisdiction or service and appellant failed to allege sufficient operative facts to
warrant a hearing. See Dom.R.Loc.R. 13(C).
       {¶ 27} Therefore, we find the trial court did not abuse its discretion by ruling on
appellant's Civ.R. 60(B) motion without an evidentiary hearing.
       {¶ 28} Accordingly, appellant's second assignment of error is overruled.
IV. Conclusion
       {¶ 29} For the foregoing reasons, appellant's two assignments of error are overruled,
and the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, is affirmed.
                                                                            Judgment affirmed.
                      BROWN and LUPER SCHUSTER, JJ., concur.
                                          ______________